DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, and 13-14 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Feldle (US Pat. No. 5,446,464).
As per claim 1, Feldle disclosed a radio frequency front-end comprising a first power amplifier (see fig. 1, A4) having a first PA input and a first PA output; a second PA (see fig. 1, A5) having a second PA input and a second PA output; a low-noise amplifier (see fig. 1, A1) having an LNA output connected to a receive output terminal and an LNA input; an input 90° hybrid coupler (see fig. 1, RK1, col. 2, lines 65 – col. 3, lines 22) having a first port input (see fig. 1, T10) coupled to a transmit terminal (see fig. 1, Tx), a second port input (see fig. 1, T13) connected to a fixed voltage node (see fig. 1, SU, col. 2, lines 65 – col. 3, lines 22) through an isolation impedance, a third port output (see fig. 1, T11) connected to the first amplifier input, and a fourth port output (see fig. 1, T12) connected to the second amplifier input; and an output 90° hybrid coupler (see fig. 1, RK2) having a first port output (see fig. 1, T20) connected to a common terminal configured to output transmit signals and input receive signals, a second port output (see fig. 1, T23)  connected to the LNA input, a third port input (see fig. 1, T22) connected to the second PA output, and a fourth port input (see fig. 1, T21) connected to the first PA output.
As per claim 2, Feldle disclosed the first power amplifier and the second power amplifier are configured to present a reflective impedance absolute “r” substantially equal to 1.0 when the first power amplifier and the second power amplifier are turned off (see col. 3, lines 60 – col. 4, lines 19, the reflective impedance r = -1, wherein it is understood that the absolute value of 1 or -1 equal to 1).
As per claim 3, Feldle disclosed a first shunt switch (see fig. D1) coupled between the fourth port input and the fixed voltage node (see fig. 1M, see col. 3, lines 51 and lines 65), wherein the first shunt switch is configured to short the fourth port input to the fixed voltage node when the LNA is amplifying a receive radio frequency signal that arrives at the common terminal (see col. 3, lines 60 – col. 4, lines 19).
As per claim 5, Feldle disclosed a second shunt switch (see fig. 1, D2) coupled between the third port input and the fixed voltage node, wherein the second shunt switch is configured to short the third port input to the fixed voltage node when the LNA is amplifying the receive radio frequency signal that arrives at the common terminal (see col. 3, lines 60 – col. 4, lines 19).
As per claim 13, Feldle disclosed the fixed voltage node is ground (see fig. 1M, see col. 3, lines 51 and lines 65);
As per claim 14, Feldle disclosed the output 90° hybrid coupler is implemented as a Lange coupler (see col. 2, lines 67).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldle (US Pat. No. 5,446,464).
As per claims 15-16, Feldle disclosed such Lange coupler but not specifically the Lange coupler is fabricated from a 100 μm silicon carbide substrate. and loss for the Lange coupler is less than approximately 0.25 dB. However, such configuration and arrangement can be selected to match the apparatus requirements (also, see specification 0047) in order to reduce insert losses.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldle (US Pat. No. 5,446,464) in view of Bakalski et al. (hereinafter “Bakalski “, US Pat No. 2008/0074735).
As per claim 20,  Feldle disclosed such isolation impedance but not explicitly that the isolation impedance provides substantially 50Ω of resistance. However, Bakalski disclose that such isolation impedance (see fig. 5, 10, 50 ohm). Therefore, such isolation impedance can be select in order to match the amplifier impedance of the system requirements.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claims 4, 6-12, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, none of the cited prior arts of record, in combination or individual, show or make it obvious the first shunt switch is further configured to provide a capacitive impedance path to the fixed voltage node from the fourth port input when the first power amplifier and the second power amplifier are amplifying a transmit radio frequency signal that arrives at the transmit terminal.
Regarding claim 6, none of the cited prior arts of record, in combination or individual, show or make it obvious the second shunt switch is further configured to provide a capacitive impedance path to the fixed voltage node from the fourth port input when the first power amplifier and the second power amplifier are amplifying a transmit radio frequency signal that arrives at the transmit terminal. Dependent claim 7, is in condition for allowance for the same reason.
Regarding claim 8, none of the cited prior arts of record, in combination or individual, show or make it obvious a third shunt switch coupled between the second port output and the fixed voltage node, wherein the third shunt switch is configured to short the second port output to the fixed voltage node when the first power amplifier and the second power amplifier are amplifying a transmit radio frequency signal that arrives at the transmit terminal. Dependent claim 9-12 and 17-19 are in condition for allowance for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

July 7, 2022

/PABLO N TRAN/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        


	



	
	.